ACCEPTED
                                                                                                                      01-15-01064-CV
                                                                                                           FIRST COURT OF APPEALS
                                                                                                                   HOUSTON, TEXAS
                                                                                                                12/17/2015 7:52:13 AM
                                                                                                                CHRISTOPHER PRINE
                                                                                                                               CLERK

                            Linebarger Goggan Blair & Sampson, LLP
                                   4828 Loop Central Drive, Suite 600
                                          Houston, Texas 77081                                FILED IN
                                Direct: 713-844-3405 Main: 713-844-3400                1st COURT OF APPEALS
                                         Nick.Nicholas@lgbs.com                            HOUSTON, TEXAS
                                                                                       12/17/2015 7:52:13 AM
Via E-File                                                                              December 17, 2015
                                                                                       CHRISTOPHER A. PRINE
                                                                                                Clerk

    Mr. Joshua Alegria, Deputy Clerk                  The Honorable Christopher A. Prine, Clerk
    County Clerk’s Office                             First Court of Appeals
    P.O. Box 1525                                     301 Fannin
    Houston, Texas 77251-1525                         Houston, Texas 77002-2066

         Re:     Trial Court Docket Number: 1063034
                 Court of Appeals Case Number: 01-15-01064-CV
                 Case Name: Glenn H. Johnson v. Harris County, Et Al.
Dear Clerks:

         I am writing because there is a discrepancy between the County Clerk’s December 15,

2015 Letter of Assignment1, and the Court of Appeal’s December 16, 2015 Information letter.

Although the Letter of Assignment refers to Mr. Johnson’s December 15, 2015 Notice of Appeal

(p. 1), the Notice of Appeal that is attached is Mr. Johnson’s December 12, 2015 Notice of Appeal

(pp. 2-4). This is significant because Mr. Johnson’s December 12, 2015 Notice of Appeal relates

to the Trial Court’s November 25, 2015 Order Granting Harris County Appraisal District’s Plea to

the Jurisdiction or Motion for Summary Judgment (Id.), but Mr. Johnson’s December 15, 2015

Notice of Appeal relates to the Trial Court’s December 9, 2015 Order Granting the Harris County

Defendants’2 Plea to the Jurisdiction and First Amended Motion for Summary Judgment (p. 7).

Accordingly, the Harris County Defendants request clarification as to which Order (if not both) is

the subject of Case Number 01-15-01064-CV.




1
         The Court of Appeal’s file-stamped copy is attached hereto as Attachment A.
2
         The Harris County Appraisal District is a separate defendant from the Harris County Defendants.
December 17, 2015
Page Two




      Additionally, please note that Mr. Johnson has three (3) related appeals currently pending

before the First Court of Appeals: No. 01-14-00383-CV, No. 01-15-00950-CV and No. 01-15-

01003-CV.

      Thank you for your assistance in this matter. Please contact me if you have any questions.

                                                       Sincerely,



                                                       Nick Nicholas



cc:   Glenn H. Johnson (prairie_view_grad@yahoo.com)
      Ramon G. Viada (rayviada@viadastrayer.com)
Attachment 1
                                                                                                                                                                                   on     12/15/2015        3:05:44    PM


                                                                                     OFFICE             OF   STAN             STANART                                           FILED IN
                                                                                COUNTY           CLERK,         HARRIS          COUNTY,                    TEXAS         1st COURT OF APPEALS
                                                                                            CIVIL       COURTS         DEPARTMENT                                            HOUSTON, TEXAS
                                                                                                                                                                         12/15/2015 3:24:18 PM
    December              15,     2015
                                                                                                                                                                         CHRISTOPHER A. PRINE
                                                                                                                                                                                  Clerk
           Court        of Appeals
    301      Fannin
    Houston,             Texas         77002




                                                                                              LETTER
                                                                                                   OF
    Trial     Court           Docket       Number:                 1063034
    Trial     Court           Number:           Two         (2)


    Style:
      GLENN                HERBERT                  JOHNSON                                                      VS.         HARRIS                 COUNTY,                 ET AL.
     APPELLANT(S)                                                                                                            APPELLEE(S)


                    THERESA                W.      CHANG
I

                                   Attorney:                                                                                 Appellee(s)               Attorney:
      Glen         Herbert                            Pro         Se                                                         Edward        J. Nicholas,               No.     14991350
      8926 Daffodil Street                                                                                                   4828 Loop Central Drive, Suite 600
      Houston,            Texas         77063                                                                                Houston,              Texas      77081
     Phone:             N/A                                                                                                  Phone:        (713)           844-3400
      Fax:      N/A                                                                                                          Fax:      (713)         844-3504
     E-Mail:            N/A                                                                                                  E-Mail:        Nick.Nicholas@lgbs.com




    Glenn          Herbert         Johnson,           appellant,             filed    a Notice      of Appeal     on     December              14,     2015      from       the   Final    Judgment       that   was
                   on    December               9, 2015.


    The      Clerk’s           Record          is due       to your          office    on   or before                       8, 2015.




    /S/Joshua            Alegria
    Joshua         Alegria
    Deputy          Clerk
    P.O.      Box        1525
    Houston,             TX      77251-1525
    (713)       755-64211>.o.




                                                                                                 1525   I              TX   77251-1525         I     (713)    755-6421


                                                                                                                                                                                                 1 of 1




                                                                                                                                                                                                                       1
"12/14/2015
                                      CAUSE
                                          NO.1063034
  GLENNHERBERTJOHNSON                                § INTHECOUNTYCIVILCOURT
                                                     §
                                                     §
  HARRIS COUNTY, CITY OF HOUSTON,     §                   AT LAW, NUMBER TWO
  HOUSTON INDEPENDENT SCHOOL DISTRICT §
  HOUSTON COMMUNITY COLLEGE SYSTEM, §
         OF HOUSTON       AUTHORITY,                 §
  HARRIS COUNTY FLOOD CONTROL         DISTRICT       §
  HARRISCOUNTYHOSPITALDISTRICT, §                         HARRISCOUNTY,
                                                                      TEXAS
  HARRIS COUNTY DEPARTMENT OF EDUCATION,             §
  HARRIS COUNTY APPRAISAL DISTRICT                   §
  DefendantsGLENN



                            HERBERT
                                 JOHNSON’S OFAPPEAL
                                       NOTICE

  TOTHE
      HONORABLE
            JUDGE
               OFSAID
                    COURT:

         COMES NOW, GLENN HERBERT JOHNSON, the                    in the above entitled and
  numbered cause and GIVES NOTICE that Plaintiff appeals from the Harris County Civil Court
  at Law Number Two’s Order, titled, "ORDER GRANTING DEFENDANT HARRIS
  COUNTY APPRAISAL DISTRICT’s PLEA TO THE JURISDICTION
  ALTERNATIVELY, MOTION FOR SUMMARY JUDGMENT and SUPPLEMENTAL
  PLEA TO THE JURISDICTION or, ALTERNATIVELY, MOTION FOR SUMMARY
  JUDGMENT", signed on November 25,         by The Honorable Theresa W. Chang.



     •   This is an Appeal under the Texas Rules of Appellate Procedure 25.1.


     •   This NOTICE OF APPEAL is           within the        day grace period for
         appeals which implies that Plaintiff intended to request an extension.
         See: Tex. R. App. P. 26.3; Verburgt v. Dorner, 959 S. W 2d 615, 617 (Tex. 1997)




  Cause No.                    Notice ofAppeal                                             Page 1




                                                                                                    2
    •           Glenn        Johnson's UNSWORN DECLARATION OF INDIGENCY,
            with the       County Clerk, on May 29, 2015, under Cause N0. 1063034,
                Plaintiff to proceed as a Pauper.



                             Respectfullysubmitted,




                             Glenn Herbert                   Se
                             8926Daffodil
                             Houston,Texas77063




Cause No. 1063034:           Notice ofAppeal                                    Page 2




                                                                                         3
                                 CERTIFICATE         OF SERVICE



              I certify that on December l2, 2015, a copy of the            instrumentwas
              servedonthepersonslistedbelow:


              Ramon     G. Viada III
              StateBarNo.20559350
                                                             Mail)
              17SwallowTrialCourt,Suite100
              TheWoodlands,Texas77381


                         James Nicholas
                     Bar No. 149913550
              Anthony W. Nims
              State Bar No. 15031500
              Linebarger Goggan Blair & Sampson, LLP
              4828 Loop Central Drive, Suite 600
              Houston, Texas 77081
                                                    Mail)
                                          Electronic Mail)




                                         by:




                               Glenn Herbert Johnson, Plaintiff,   Se
                               8926 Daffodil Street —Houston, Texas 77063
                               Houston, Texas 77063




Cause No. 1063034:              Notice ofAppeal                                         Page 3




                                                                                                 4
                     063034

                        IN rm-




          Unswom

2.
     in          •
3.           _




5.
                                 .




                                     5
Texas Civil Practices and Remedies Code. Sec. 132.001


TEXAS CIVIL PRACTICE AND REMEDIES CODE

TITLE6.MISCELLANEOUS
                  PROVISIONS
            132. UNSWORN DECLARATIONS

     132.001.                DECLARATION.
                                                                   may
(a) Except as provided by Subsection (b), an unswom declaration                 in lieu of a
written swom declaration,                             oath, or        required by statute or
required by a rule, order, or requirement adopted as provided by law.

(b) This section does not apply to a lien reguired to          with           clerk, an instrument
concerningrealor personal              reguiredto be            a          clerk,oran oath
               tobetakenbeforea
oranoathreguired                                                      a         public.
(c) Anunswomdeclaration
                      madeunderthis
(1) in writing;and
(2) subscribed by the person making                       true under penalty of perjury.
Added by Acts 1987, 70th Leg.,              Sec.          Sept. 1, 1987.

Amended by:
Acts 2009,81stLeg.,R.S.,          87           Sec.25.011, September1,2009.
Acts2011,82ndLeg.,                          3674),Sec. 1,eff`.September1,2011.
Acts 2013, 83rd Leg.,       Ch.                    Sec. 1, eff. September 1, 2013.
Acts2013,83rd               Ch.             1728),Sec. 1,eff`.June 14,2013.




                                                                                                     6
                                                                                                      12/72015 8:42;51AM
                                                                                                              County


                                          NO.
                                            1063034
                                        CAUSE
 GLENNHERBERTJOHNSON                                            INTHECOUNTY
                                                                          CIVILCOURT

 v.                                                                            AT LAW, NUMBER2

 HARRIS COUNTY, ET. AL.,
                                                                         HARRISCOUNTY,
                                                                                    TEXAS
ORDER ON THE HARRIS COUNTY DEFENDANTS’ PLEA TO THE JURISDICTION,
              ANDFIRSTAMENDEDMOTIONFORSUMMARYJUDGMENT

        On this day the           CountyDefendants’attomey                    but            pro se did not

         The            County Defendants’ Plea to the Jurisdiction and First Amended Motion for

Summary Judgment is GRANTED as to                          s claims of negligence, gross negligence,

conspiracy,    common     law fraud, trespass    to real property,    trespass to personal             and

nuisance. The only claim         is inverse condemnation.
                                 DEC            2015
        SIGNED ON THIS the               day of December 2015.



                                                                     |UDGE




                                                                                              ·'




                                          Order -Page l of 1




                                                                                                                  7